

Exhibit 10.7


SEMPRA ENERGY
ANNUAL INCENTIVE PLAN



    






--------------------------------------------------------------------------------





Sempra Energy
Annual Incentive Plan
I.PURPOSE
Sempra Energy has established the Sempra Energy Annual Incentive Plan (the
“Plan”) to aid it in attracting, retaining, motivating and rewarding highly
qualified employees for it and its subsidiaries (collectively the “Company”) by
providing for a bonus program that will serve as an incentive to foster a
culture of performance and ownership, promote employee accountability and to
align the interests of such employees who participate in the Plan with the
interests of the Company and Sempra Energy’s shareholders.
II.    EFFECTIVE DATE; TERM
The Plan is effective for periods on and after January 1, 2018 and shall remain
in effect until such time as it shall be terminated by the Board of Directors
(the “Board of Directors”) of Sempra Energy or any successor thereto.
III.    ELIGIBILITY AND PARTICIPATION
A.    Eligibility to participate in the Plan is limited to salaried employees of
the Company (“Eligible Employees”). The Compensation Committee of the Board of
Directors (the “Compensation Committee”) shall select the Eligible Employees who
shall participate in the Plan for a calendar year or other applicable period
(“Performance Period”) and, upon such selection, an Eligible Employee shall
become a “Participant” in the Plan for the Performance Period. Participants
shall include (in addition to any other Eligible Employees selected to
participate by the Compensation Committee) each “officer”, as defined by Rule
16a-1(f) of the Securities Exchange Act of 1934, as amended, of Sempra Energy,
unless the Compensation Committee expressly determines otherwise for a
particular Performance Period. Unless otherwise specified by the Compensation
Committee, the Performance Period shall be the calendar year.
B.    Participants in the Plan for a Performance Period are eligible to earn a
Bonus for the Performance Period. A Participant’s “Bonus” for a Performance
Period means the amount of the annual bonus for the Performance Year payable to
a Participant, as determined by the Compensation Committee in accordance with
the Bonus Formula (described in Article IV) for the Performance Period.
IV.    ESTABLISHMENT OF BONUS FORMULA
A.    The Compensation Committee shall establish the methodology to be used to
calculate the Bonus for each Participant for the Performance Period (the “Bonus
Formula”). The Bonus Formula for a Performance Period shall include one or more
performance measures as the Compensation Committee shall in its sole discretion
establish including, without limitation, financial, strategic, individual, and
operational measures. Application of the Bonus Formula in the calculation of any
Bonus shall be subject to the terms and conditions of the Plan and the
discretion of the Compensation Committee. The Compensation Committee, in its
sole discretion, at any time and from time to time, is authorized to make
adjustments in the terms and conditions, including applicable performance
measures, of the Bonus Formula. Notwithstanding the foregoing, the Compensation
Committee, in its sole discretion, may forego using this Plan during any
Performance Period by not establishing a Bonus Formula for that Performance
Period.




--------------------------------------------------------------------------------




B.    For each Performance Period, the Compensation Committee shall designate,
for each Participant, such Participant’s Target Bonus Opportunity and Maximum
Bonus Opportunity. A Participant’s “Target Bonus Opportunity” for a Performance
Period means a percentage of a Participant’s base salary (which includes cash
payments made during a Performance Period in lieu of a salary increase) or other
amount as determined by the Compensation Committee and a Participant’s “Maximum
Bonus Opportunity” for a Performance Period means 200% of the Target Bonus
Opportunity for that Performance Period. All amounts shall be denominated in
U.S. currency unless the Compensation Committee determines otherwise for a
particular Participant for a particular Performance Period. A Target Bonus
Opportunity constitutes only a conditional right to receive a Bonus and does not
guarantee receipt of a Bonus or any level of Bonus based on satisfaction of the
Bonus Formula or otherwise. Notwithstanding any other provision of the Plan or
the applicable Bonus Formula for any Performance Year to the contrary, the
Compensation Committee may, in its sole discretion, adjust, amend or cancel any
Participant’s Target Bonus Opportunity for any Performance Period.
C.    Determinations by the Compensation Committee regarding the Bonus Formula
and Participants’ Target Bonus Opportunities for the Performance Period shall be
recorded in such form as the Compensation Committee may determine.
V.    DETERMINATION OF BONUS
A.    Following the end of the Performance Period (but in no event more than
2-1/2 months following the end of the Performance Period), the Compensation
Committee shall determine the amount of the Bonus payable to each Participant
based on satisfaction of the Bonus Formula and such other criteria determined
appropriate by the Compensation Committee in its sole discretion.
B.    Without limiting the generality of paragraph A., the Compensation
Committee may increase or decrease the amount of any Participant’s Bonus as
determined pursuant to the Bonus Formula, may establish, rescind, waive or amend
conditions and terms of payment of Bonuses, including but not limited to the
achievement of other financial, strategic, individual, operational or other
performance measures (which may be objective or subjective), as it deems
desirable in carrying out the purposes of the Plan and may take into account
such other factors as it deems appropriate in administering any aspect of the
Plan. In determining the amount of any Bonus payable to any Participant, the
Compensation Committee may give consideration to the contribution that may be or
has been made by the Participant to achievement of the Company’s established
objectives and such other matters as it shall deem relevant.
C.    Except in the case of death, disability or Retirement (as defined below),
the payment of a Bonus to a Participant with respect to a Performance Period
shall be conditioned upon the Participant’s employment by the Company on the
last day of the Performance Period; provided, however, that in the sole
discretion of the Compensation Committee, Bonuses may be paid to Participants
who have terminated employment prior to the last day of the Performance Period,
including by reason of termination by the Company without Cause (as defined
below), subject to the other terms and conditions of the Plan. Upon a
Participant’s termination of employment prior to the last day of the Performance
Period as a result of death, disability or Retirement (other than retirement in
lieu of termination for Cause), a Participant shall be entitled to receive a
prorated portion of his or her Bonus for the Performance Period, which amount
can be adjusted in the sole discretion of the Compensation Committee. For
purposes of this Plan, (i) “Cause” shall have the same meaning as set forth in
the Sempra Energy 2013 Long-Term Incentive Plan or any successor long-term
incentive plan thereto and (ii) “Retirement” means a Participant’s termination
of employment at age 55 or older with five years or more of continuous service
with the Company.




--------------------------------------------------------------------------------




VI.    PAYMENT OF AWARDS
A.    All Bonuses will be payable in cash. A Participant may be eligible to
elect to defer all or a portion of any Bonus payable under the Plan under the
terms of a nonqualified deferred compensation plan maintained by the Company;
provided, however, that any such deferral shall be subject to the terms and
conditions of such nonqualified deferred compensation plan.
B.    All Bonuses payable for a Performance Year shall be paid within 2-1/2
months following the last day of the Performance Period (unless otherwise
deferred in accordance with the terms of the Plan or a deferred compensation
plan maintained by the Company).
C.    Bonuses shall be subject to any then-applicable policy of the Company
relating to forfeiture or recoupment of incentive awards to employees.
VII.    SPECIAL AWARDS AND OTHER PLANS
Nothing contained in the Plan shall prohibit the Company from granting awards or
bonuses, or other compensation, or authorizing other compensation, to any person
under any other plan or authority or limit the authority of the Company to
establish other special awards or incentive compensation plans providing for the
payment of incentive compensation to employees (including those employees who
are eligible to participate in the Plan).
VIII.    ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN
A.    The Compensation Committee shall administer the Plan. The Compensation
Committee shall have full power to construe and interpret the Plan, establish
and amend rules and regulations for its administration, and perform all other
acts relating to the Plan, including the delegation of administrative
responsibilities, that it believes reasonable and proper and in conformity with
the purposes of the Plan.
B.    The Board of Directors shall have the right to amend the Plan from time to
time or to terminate it entirely. The Compensation Committee may direct the
discontinuance of the grant of Target Bonus Opportunities or Bonuses
temporarily.
C.    Any decision made, or action taken, by the Compensation Committee arising
out of or in connection with the interpretation and/or administration of the
Plan shall be final, conclusive and binding on all persons affected thereby.
Determinations by the Compensation Committee under this Plan need not be uniform
and may be selectively applied among Participants.
IX.    RIGHTS OF PLAN PARTICIPANTS
A.    Neither the Plan, nor the adoption or operation of the Plan, nor any
documents describing or referring to the Plan (or any part hereof) shall confer
upon any Participant any right to continue in the employ of the Company or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without cause.
B.    No Participant or any other person shall have any legal or equitable
rights, claim or interest in any specific property or assets of the Company by
reason of this Plan or being a Participant hereunder. All payments to be made
hereunder shall be paid from the general funds of the Company and no special or




--------------------------------------------------------------------------------




separate fund shall be established and no segregation of assets shall be made to
assure payment of any amounts payable under the Plan.
C.    No right or interest of any Participant shall be assignable or
transferable, or subject to any claims of any creditor or subject to any lien.
X.    MISCELLANEOUS
A.    The Company shall deduct all federal, state and local taxes required by
law or Company policy from any Bonus payable hereunder.
B.    In no event shall the Company be obligated to pay to any Participant a
Bonus for any period by reason of the Company’s payment of a Bonus or any other
amount to such Participant in any other period, or by reason of the Company’s
payment of a Bonus or any other amount to any other Participant or Participants
in such period or in any other period. Nothing contained in this Plan shall
confer upon any person any claim or right to any payments hereunder. Such
payments shall be made at the sole discretion of the Compensation Committee.
C.    The Plan shall be unfunded. Amounts payable under the Plan are not and
will not be transferred into a trust or otherwise set aside. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any amount payable under the
Plan. Any accounts under the Plan are for bookkeeping purposes only and do not
represent a claim against the specific assets of the Company.
D.    Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.
E.    The Plan and the rights and obligations of the parties to the Plan shall
be governed by, and construed and interpreted in accordance with, the law of the
State of California (without regard to principles of conflicts of law).
XI.    SECTION 409A
It is the intent of the Company that all Bonuses under the Plan be exempt from
or comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and all regulations, guidance and other interpretative guidance issued
thereunder (“Section 409A”). The provisions of the Plan shall be construed and
interpreted in accordance with the foregoing. Notwithstanding the foregoing, the
Company shall not be required to assume any increased economic burden in
connection therewith. Although the Company intends that the Plan be administered
so as to be exempt from or in compliance with the requirements of Section 409A,
neither the Company nor the Compensation Committee represents or warrants that
the Plan will comply with Section 409A or any other provision of federal, state,
local or non-United States law. Neither the Company, its subsidiaries nor their
respective directors, officers, employees or advisers shall be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest or penalties the Participant might owe as a result of
participation in the Plan, and the Company and its subsidiaries shall have no
obligation to indemnify or otherwise protect any Participant from the obligation
to pay any taxes or penalties pursuant to Section 409A.


